DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 3rd, 2022 has been entered. Claims 1, 4-11, and 14-17, and 20 remain pending in the application. Applicant’s amendments to independent claims 1, 11, and 17, as well as minor formal corrections, have overcome each and every objection and rejection previously set forth in the Non-Final Rejection Office Action mailed December 3rd, 2021.  
Response to Arguments
Applicant’s REMARKS on Page 8, filed March 3rd, 2022, with respect to “Claim Objections” have been fully considered and are persuasive.  Therefore, all previous objections have been withdrawn, and no new objections have been raised by Applicant’s amendment. 
Applicant’s REMARKS on Pages 8-9, filed March 3rd, 2022, with respect to “Claim Rejections - 35 U.S.C. § 112(b)” have been fully considered and are persuasive.  Therefore, all previous 35 USC 112(b) rejections have been withdrawn, and no new rejections of this type have been raised by Applicant’s amendment. 
Applicant’s REMARKS on Pages 9-10, filed March 3rd, 2022, with respect to “Claim Rejections - 35 U.S.C. § 101” have been fully considered and are persuasive.  In particular, the amended language of base claims 1, 11, and 17 that recites “control the at least one speaker …”, and/or “adjust and output size and an output direction of the at least one speaker …” as result of claimed functions, alone amounts to integration into a practical application.  Therefore, all previous rejections under 35 USC § 101 have been withdrawn.  

rd, 2022, with respect to “Claim Rejections - 35 U.S.C. § 103” have been fully considered and are overall persuasive.  In particular, Examiner agrees that the amended claim language in base claims 1, 11 and 17 introduces a combination of limitations that overcomes the prior art of record applied to these claims, and that rejections for dependent claims 4-10, 14-16, and 20 are rendered moot accordingly.  Therefore, all previous rejections under 35 USC § 103 have been withdrawn.  Further, the amendments result in allowable subject matter within the base claims, which is explained in detail in the Allowable Subject Matter section below.  
Allowable Subject Matter

Claims 1, 4-11, 14-17, and 20 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Hampiholi et al. (US 2015/0053066; hereinafter Hampiholi; of record), Sham et al. (US 2018/0072311; hereinafter Sham; of record), Tochioka et al. (US 2018/0281812; hereinafter Tochioka; of record), and Gee et al. (US 2012/0143391; hereinafter Gee; of record), as previously applied to base claims 1, 11, and 17, do not disclose or teach the following amended limitations when considered as a whole:
“A vehicle comprising:
at least one speaker;
a camera configured to capture inside of the vehicle and generate image data;
a sensor configured to measure a bio-signal of a passenger;
a storage configured to store a sound source and store emotion tag information related to the sound source; and
a controller configured to:
control the at least one speaker to output the sound source stored in the storage,
receive the image data from the camera,
identify the passenger and a position of the passenger based on the received image data,
search for the emotion tag information related to the identified passenger and the output sound source in the storage, and
when the emotion tag information is detected in the storage, adjust an output size and an output direction of the at least one speaker based on the detected emotion tag information and the position of the passenger, or
when the emotion tag information is not detected in the storage, obtain emotional information of the passenger based on at least one of the bio-signal or the image data and adjust the output size and the output direction of the at least one speaker based on the obtained emotional information and the position of the passenger.”
as recited or analogously recited in amended independent claims 1, 11, and 17 of the application.  Claim 17 contain similar limitations to that of claims 1 and 11, except that the limitations are further narrowed by being applied in the context of a plurality of passengers.
It is notable that the limitations from previous claims 2 and 3, and previous analogous claims, have been amended to be narrower in scope than what was previously recited for claims 2 and 3.
It is important to consider these limitations as a whole, since the final limitations utilize the individually and specifically derived variables and/or values of the previous limitations in order to perform speaker control.  Further, the limitations of obtaining biometric/bio-signal data and also of using image data to perform both passenger identification and passenger positioning are significant parameters in the overall function of the invention.  Yet, these limitations are not found as claimed in the previously cited prior art.

The closely related and previous cited prior art of Tochioka teaches a learning machine to establish a driver model and associated emotions, which is real-time passenger identification and not image-based identification facilitating a passenger mood search.  Tochioka also teaches the adjustment of speaker volume based on a passenger state of drowsiness.  This reference does not teach the other key limitations and particularly fails to teach bio-signal measurement.
The closely related and previous cited prior art of Gee teaches driver and passenger mood determination through cameras, and music selection with music volume adjusted according to passenger states and passenger reactions.  Gee also teaches a broad type of passenger identification and emotion tag search through the use of passenger profile searching to match with detected values.  This reference does not teach the other key limitations and particularly fails to teach bio-signal measurement.
Thus, within the previously cited art, according to the amended limitations, there are deficiencies in the claimed measuring bio data of a passenger, the claimed specific means for identifying the passenger, and the claimed means by which the emotion tag information is searched based on passenger identity.  Consequently, the prior art also fails to disclose or teach a speaker control that is based on searched emotional tag information as it is defined by the context of the claims.

No additional prior art could be found to apply to these limitations.
Claims 4-10 are allowable due to their dependencies on allowable claim 1.  Claims 14-16 are allowable due to their dependencies on allowable claim 11.  Claim 20 is allowable due to its dependency on allowable claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Enomoto et al. (US 2017/0080856) teaches the generation of a controlled conversation output through vehicle speakers, based on driver alertness measured by biometric data and facial expression derived from image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/15/2022